                   Case 5:19-cv-00328-DAE Document 48 Filed 04/21/21 Page 1 of 1


AO 450 (Rev. 01/09) Judgment in a Civil Action
                                                                                                             F      !   1..   E   !

                                      UNITED STATES DISTRICT COURT
                                                                  for the                                          APR 2 12021
                                                        Western District of Texas                           CLERK, US. OISTRIC
                                                                                                             ES1'tN DISTRICT 0        XAS
                                                                                                           BY
                                                                                                                                  E   TV
  VALERO MARKETING AND SUPPLY COMPANY
                 Plainttff                                           )
                                V.                                   )       Civil Action No. SA-1 9-CV-328-DAE
             UNITED STATES OF AMERICA                                )
                           Defendant
                                                                     )

                                                 JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

1J the plaintiff (name)                                                                                      recover from the
defendant (name)                                                                                                the amount of
                                                                            dollars ($             ), which includes prejudgment
interest at the rate of                   %, plus postjudgment interest at the rate of            %, along with costs.
     the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                    recover costs from the plaintiff (name)


I other:      The Court GRANTS Valero's Motion for Partial Summary Judgment. The Court ORDERS that the Clerk of
              Court enter JUDGMENT in favor of Valero on its liquid fuel derived from biomass claim for the first quarter
              of 2015 in the amount of $1,478,633.87, plus Interest allowed by law. All claims have been adjudicated by
              the Court, this case is hereby CLOSED

This action was (check one):

   tried by a jury with Judge                                                                       presiding, and the jury has
rendered a verdict.
   tried by Judge                                                                        without a jury and the above decision
was reached.
I decided by Judge          David Alan Ezra.




Date:           04/21/2021                                                  CLERK OF COURT                          ______



                                                                                            ature ofClerk or Dep
